ALIARD,. J.
Epitomized Opinion
This was an action for personal injury brought by me Evans against the Columbus Street Railway Company. Plaintiff claimed that he was injured by KÍ struck by the rear end of a street car as it ded the curve at Long and High. Evans did not usciose any vio’ation of the city ordinance by the notorman. As the court directed a verdict for the lefendant, plainti: prosecuted error. Held:
1.As there was no evidence of negligence on the ¡art of the defendant, motion to direct the verdict ¡ras properly sustained.
2.As the swing of the car was a matter of com-non knowledge, plaintiff was guilty, of contributory tegligence in failing to take this matter into con-ideration.